COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00666-CV
                          The Archer Group, LLC & John C. Archer II v. Chambers-Liberty
Style:                    Counties Navigation District


Date motion filed*:       August 8, 2014
                          Motion for Temporary Relief to Stay Proceedings and Enforcement of
Type of motions:          an Order
Parties filing motions: Appellants
Document to be filed:

Is appeal accelerated?       Yes

Ordered that motions are:

          Granted
               If document is to be filed, document due: September 3, 2014
                    The Court will not grant additional motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
          Under Texas Civil Practice & Remedies Code § 51.014(a)(8), all proceedings in
          the trial court are automatically stayed pending resolution of this interlocutory
          appeal. See TEX. CIV. PRAC. & REM. CODE § 51.014(b). Accordingly, the motion
          for temporary relief to stay proceedings and enforcement of an order is dismissed
          as moot.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Panel consists of ____________________________________________

Date: August 11, 2014

November 7, 2008 Revision